Citation Nr: 1640394	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09- 03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot ganglion cyst, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right inguinal hernia, status post right inguinal hernia repair.

3.  Entitlement to service connection for a scrotal cyst, status post removal of scrotal hydrocele.

4.  Entitlement to service connection for a lumbar spine disorder. 

5.  Entitlement to service connection for a right elbow disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for allergies, to include as secondary to the service-connected gastroesophageal reflux disease (GERD).

10.  Entitlement to an initial disability rating (or evaluation) for cervical spine degenerative disc disease in excess of 10 percent from December 14, 2006 to October 29, 2009, and from May 1, 2010.  

11.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1987 to January 1992, and from September 2002 to August 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2007, December 2009, April 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A claim for service connection for a cervical spine injury, a right elbow disorder, a right shoulder disorder, GERD, a hernia, allergies, a back injury, a ganglion cyst on the foot, and right and left knee disorders was received in December 2006.  The November 2007 rating decision, in pertinent part, granted service connection for cervical spine degenerative disc disease and GERD and assigned 10 and 0 percent initial disability ratings, respectively, effective December 14, 2006 (the day the service connection claim was received by VA) and denied service connection for lumbar spine degenerative disc disease, a left foot ganglion cyst, a right elbow disorder, a right shoulder disorder, allergies, bilateral knee degenerative joint disease, a inguinal hernia, and a scrotal cyst.  

The December 2009 rating decision, in pertinent part, granted a 100 percent temporary total rating based on surgical treatment necessitating convalescence for the service-connected cervical spine disorder effective October 29, 2009, and continued the 10 percent disability rating from March 1, 2010.  The April 2010 rating decision extended the temporary total disability rating for the cervical spine disorder until May 1, 2010.  The June 2010 rating decision granted a 10 percent disability rating for GERD for the entire initial rating period from December 14, 2006.   

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As discussed below, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War; therefore, because the Board is denying service connection for a left foot ganglion cyst based on the absence of a current disability, the Board finds that the evidence of record at least reasonably raises the theory of presumptive service connection as due to a qualifying chronic disability to include undiagnosed illness under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015) with respect to this issue and has recharacterized this issue on the title page to reflect consideration of this theory of entitlement.  

In November 2012, the Board remanded the issues on appeal for additional development.  (The Board also remanded the issue of service connection for headaches that was subsequently granted.  See June 2013 rating decision.)  With respect to the issues of service connection for a left foot ganglion cyst, an inguina hernia, and a scrotal cyst, decided herein, pursuant to the November 2012 Board remand instructions, in November 2012, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the claimed disorders.  The Veteran was also notified that the AOJ had requested all outstanding treatment records from the National Personnel Records Center (NPRC).  No response to the November 2012 letter has been received from the Veteran.  

The AOJ attempted to obtain any outstanding service treatment records from the NPRC, Records Management Center (RMC), and via the Defense Personnel Records Information Retrieval System (DPRIS) and received responses that no additional service treatment records were available.  In May 2013 correspondence, the AOJ notified the Veteran of these negative responses and asked him to submit any service treatment records in his possession.  No response to the May 2013 letter or additional service treatment records have been received from the Veteran.  Based on the above, the Board finds that there has been substantial compliance with the prior Board remand order with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

July 2014 VA examination reports as well as VA treatment records dated after the most recent June 2013 supplemental statement of the case have been associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, this evidence pertains to issues not currently in appellate status before the Board (the service-connected headaches and adjustment disorder) or issues the Board is remanding below (the service-connected cervical spine disability); therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.    

The issue of service connection for sleep apnea, as secondary to the service-connected GERD has been raised by the record, see September 2012 written statement from the representative, and was previously referred by the Board in November 2012, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for lumbar spine, right elbow, right shoulder, right knee, and left knee disorders, and allergies and initial disability ratings in excess of 10 percent for cervical spine degenerative joint disease and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a currently diagnosed left foot ganglion cyst, or residuals thereof, including objective indications of an undiagnosed cystic skin disability.

3.  The left foot ganglion cyst that manifested during service in Southwest Asia was attributable to a known clinical diagnosis, and a qualifying chronic disability manifested by cystic skin problems did not manifest to a compensable degree for any six-month period since service.

4.  The Veteran has currently diagnosed right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar.

5.  For the Veteran's first period of active service from March 1987 to January 1992, a right inguinal hernia or scrotal cyst was not shown during active service.

6.  A preexisting right hernia surgery was noted prior to the Veteran's second period of active service on an August 2001 enlistment physical examination report. 

7.  The preexisting right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar did not permanently increase in severity during service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left foot ganglion cyst have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  For the active duty period from March 1987 to January 1992, the criteria for service connection for a right inguinal hernia, status post right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  For the active duty period from September 2002 to August 2003, the criteria for service connection for a right inguinal hernia, status post right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).    

4.  For the active duty period from March 1987 to January 1992, the criteria for service connection for a scrotal cyst, status post removal of scrotal hydrocele have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R	 §§ 3.102, 3.159, 3.303 (2015).

5.  For the active duty period from September 2002 to August 2003, the criteria for service connection for a scrotal cyst, status post removal of scrotal hydrocele have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).    







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issues of service connection for left foot ganglion cyst, inguinal hernia, and scrotal cyst, decided herein, notice was provided to the Veteran in January 2007, prior to the initial adjudication of the claims in November 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The evidence indicates that a Gulf War Registry examination report was conducted in 1997.  See March 2010 VA treatment record.  As will be discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran (1) has a currently diagnosed left foot ganglion cyst disability, (2) had an in-service injury or illness related to a right inguinal hernia or scrotal cyst during his first period of active service (1987 to 1992), and (3) had preexisting right inguinal hernia and scrotal cyst residuals noted at service entry into his secondary period of active service (2002 to 2003) that worsened in severity beyond their natural progression during service.  As such, the Board finds that there is no reasonable possibility that a 1997 VA Gulf War Registry examination report, that comes between the Veteran's two periods of active service could aid in substantiating the claims by showing a current left foot ganglion cyst disability (as this record would only show symptoms remote in time from the current appeal period), an in-service right inguinal hernia or scrotal cyst injury or illness during the first period of active service (some five years prior to the examination), or worsening of the right inguinal hernia or scrotal cyst residuals "in" or "during" service after the examination took place.  As such, the Board finds that procurement of this record is not required prior to adjudication of these issues.

In a September 2012 written statement, the representative contended that the AOJ has not obtained all the Veteran's service treatment records or all private medical records.  As noted above, pursuant to the November 2012 Board remand instruction, in November 2012 and May 2013 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the claimed disabilities as well as to provide any additional service treatment records in his possession.  No response to either letter been received from the Veteran.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Further, the Board finds that the service treatment records are complete in relevant part.  Review of the service treatment records reveals that treatment records from both periods of the Veteran's active service have been associated with the claims file.  Neither the Veteran nor the representative has alleged which service treatment records are missing.  The only allegation that any service treatment records have not been associated with the claims file is the general assertion by the representative in the September 2012 written statement.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues decided herein.

Second, VA satisfied its duty to obtain a VA examination when required.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2007 and May 2011.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current a left foot ganglion cyst or residuals thereof; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2015).  Further, the evidence reflects that the Veteran has a currently diagnosed scar, status post right inguinal hernia repair and removal of a scrotal hydrocele, see September 2007 VA examination report, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. §3.307 (2015) do not apply.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from 1990 to 1991, and from 2002 to 2003; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran has a clinically diagnosed scar, status post right inguinal hernia repair and removal of a scotal hydrocele.  See September 2007 VA examination report.  Because the right inguinal hernia, scrotal cyst, and resultant scar are clinically diagnosed and are not chronic multisymptom illnesses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application with respect to this aspect of the appeal.  The Board will discuss whether the claimed left foot ganglion cyst, which, as discussed below, the Board finds is not currently diagnosed and has no clinically diagnosed residuals, is a symptom of a qualifying chronic disability to include undiagnosed illness or chronic multisymptom illness.  

Service Connection for a Left Foot Ganglion Cyst

The Veteran essentially contends that the claimed left foot ganglion cyst is related to active service.  In a September 2012 written statement, through his representative, the Veteran contended that he has residuals from the in-service left foot ganglion.    

First, the Board finds that the weight of the evidence is against finding that the Veteran has a current left foot ganglion cyst.  VA treatment records dated throughout the appeal period do not reflect any complaints, treatment, symptoms, or diagnoses of a left foot ganglion cyst.  At the May 2011 VA examination, the Veteran was unable to recall any current problem associated with the left foot ganglion noted during service, see June 2003 separation physical examination report, and denied current pain.  Upon physical examination of the left foot at the May 2011 VA examination, no abnormal findings or evidence of foot deformity were noted and no ganglion cyst was diagnosed.  The VA examiner did not diagnosis any underlying left foot pathology or disability.
	
The May 2011 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, in coming to the conclusion that the Veteran does not have a current diagnosis of a left foot ganglion cyst and had the requisite medical expertise to render this conclusion.  As such, the Board finds the May 2011 VA examination report to be highly probative. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

While, as a lay person, the Veteran is competent to relate treatment and some symptoms that may be associated with a left foot ganglion cyst, such has not happened in this case.  In the September 2012 written statement, the representative stated that the Veteran "has residuals f[ro]m his foot ganglion" without stating what those residuals may be.  Further, the Veteran has not reported, or even alleged, what residuals he may be experiencing associated with a left foot ganglion cyst, and specifically denied any problems associated with the left foot at the May 2011 VA examination.  

The Board finds that the weight of the evidence in this case is against finding a left foot ganglion cyst at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki,	 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).  The VA examination report provides strong rationale as to why a current diagnosis is not warranted.  The weight of the lay and medical evidence of record shows no diagnosed or identified underlying maladies or disabilities related to a left foot ganglion cyst.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left foot ganglion cyst.  However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness include signs or symptoms involving the skin.

The Board finds that service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  The evidence shows that, while a left foot ganglion cyst did manifest during service in Southwest Asia, it was clearly attributable to a known clinical diagnosis - i.e., a ganglion.  The June 2003 separation physical examination report notes that the Veteran's feet were clinically abnormal with a nontender, nodular cyst on the lateral left foot.  A diagnosis of ganglion cyst, left foot was rendered.  On an associated report of medical history, the Veteran reported a recurring cyst on the left foot. 

Further, the Board finds that a qualifying chronic disability manifested by cystic skin problems did not manifest to a compensable degree for any six-month period since service.  The weight of the evidence, including VA treatment records and the May 2011 VA examination report, do not reflect objective indications of a chronic cystic skin disability, including an undiagnosed illness.  Nor has the Veteran reported any symptoms associated with a cystic skin disability to health care professionals or throughout the course of this appeal - other than the one report of "residuals" without describing any specific symptoms.  

On the question of whether any reported symptoms of a cystic skin disability manifested to a compensable degree, because there is no specific diagnostic code for a ganglion cyst, the Board finds that it is most closely analogous to a benign skin neoplasm under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2015), which directs that symptoms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or impairment of function.  As there are no scars associated with the claimed left foot ganglion cyst, Diagnostic Codes 7800 to 7805 are not applicable.  

Further, with respect to impairment of function, the Board finds that the most closely analogous rating code to assess impairment of function caused by a cystic skin disability on the foot would be to a foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  A 10 percent rating is warranted for moderate impairment of the foot.  The May 2011 VA examination report and VA treatment records dated throughout the appeal period do not note any symptoms or treatment associated with a cystic skin disability of the foot.  Based on the above, the Board finds that a cystic skin disability has not warranted, rating by analogy to Diagnostic Code 5284, a compensable (10 percent) disability rating during a six month period since service.

Rather, the evidence shows no "objective signs and symptoms" as required under 38 C.F.R. § 3.317.  The weight of the evidence reflects no objective findings of cystic skin problems.  For these reasons, the Board finds that the Veteran does not have a compensable qualifying chronic disability resulting in cystic skin problems. 38 C.F.R. §§ 3.317, 4.71a, 4.118.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Service Connection for Right Inguinal Hernia and Scrotal Cyst

The Veteran essentially contends that the claimed inguinal hernia and scrotal cyst are related to active service.  In a September 2012 written statement, through the representative, the Veteran contended that the hernias were aggravated during active service.

The evidence of record demonstrates that the Veteran has a currently diagnosed surgical scar, status post right inguinal hernia repair and removal of a scrotal hydrocele.  See September 2007 VA examination reports.  Some altered sensation in the medical aspect of the thigh below the scar itself and diminished sensation around the scar itself was also noted.  The September 2007 VA examination reports note diagnoses of a surgical scar, inguinal hernia repair without evidence of recurrence, and a scrotal cyst, surgically removed without residual.   

First Period of Active Duty from March 1987 to January 1992

After reviewing all the lay and medical evidence, the Board finds that, for the Veteran's first period of active duty from March 1987 to January 1992, the weight of the evidence demonstrates that the currently diagnosed right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar were not incurred in service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to a right inguinal hernia or scrotal cyst.  

Service treatment records for the first period of active service do not reflect any complaint, treatment, or diagnosis of a hernia or scrotal cyst, or otherwise reflect a reported history or findings of an inguinal hernia or scrotal cyst.  The January 1992 service separation physical examination report does not reflect any notations relating to an inguinal hernia or scrotal cyst.   

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  Here, the weight of the evidence is against a finding that the Veteran engaged in combat nor has the Veteran asserted that he suffered a hernia or scrotal cyst during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, as discussed in detail above, the service treatment records appear to be complete in relevant part.  Further, the Board finds that a hernia or scrotal cyst would have been recorded had they occurred - as these would likely have required surgery to remove.  Additionally, the Veteran has never contended that he experienced an inguinal hernia or scrotal cyst during the first period of active service, but rather has contended that the later service aggravated the hernia.  See September 2012 written statement from the representative.  Based on the above, the Board finds that the Veteran did not experience an in-service injury or disease related to an inguinal hernia or scrotal cyst during the first period of active service.

Additionally, it is clear from the evidence of record that the inguinal hernia and scrotal cyst manifested after the Veteran's first period of active service.  An August 2000 private treatment record notes that the Veteran was seen in July 2000 (eight years after separation from the first period of active service) with marked swelling in the right testicle and was found to have a large hydrocele with a communicating hernia that began after lifting a transmission at work.  The private doctor considered this to be an "on the job injury" - i.e., post-service.  A diagnosis of right inguinal hernia with communicating hydrocele was made and a right inguinal hernioplasty and hydrocelectomy was performed in August 2000.  

For the reasons discussed above, the Board finds that, for the Veteran's first period of active service from March 1987 to January 1992, the weight of the evidence demonstrates that the Veteran's inguinal hernia and scrotal cyst were not incurred or otherwise caused by service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to a hernia or scrotal cyst.  As the element of in-service incurrence is not demonstrated, the claim for service connection for a right inguinal hernia and scrotal cyst residuals must be denied on a direct basis.  Further, there is no competent evidence of record suggesting a causal relationship between the Veteran's right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar and the first period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Second Period of Active Duty from September 2002 to August 2003

The Veteran contends that the hernias were aggravated by his second period of active service (September 2002 to August 2003).  See September 2012 written statement from the representative.  

After a review of all the evidence, lay and medical, the Board finds that service connection is not warranted for the Veteran's right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar.  In this case, the evidence shows that the preexisting right inguinal hernia surgery was "noted" prior to the Veteran's second period of active service and did not increase in severity during service.  On an August 2001 report of medical history associated with enlistment physical examination report for the National Guard (the Veteran's second period of active duty stems from a mobilization of his National Guard unit), the Veteran endorsed hernia surgery in August 2000.  The reviewing military doctor noted that the Veteran underwent surgery for a right inguinal hernia in August 2000.

As the right inguinal hernia was "noted" at service entrance, the Board finds the presumption of soundness at entry into service does not attach.  38 U.S.C.A. 
§ 1111.  As the Veteran's preexisting right inguinal hernia surgery, which also removed the scrotal cyst, was noted at the time of entry into service, service connection for the right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar may be granted only if it is shown that the hernia or scrotal cyst worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting right inguinal hernia and scrotal cyst are shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the U.S. Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting right inguinal hernia and scrotal cyst that was noted at entrance into the second period of service did not increase in severity during service.  Service treatment records for the second period of active service do not reflect any complaint, treatment, or diagnosis of a hernia or scrotal cyst, or otherwise reflect a reported history or findings of an inguinal hernia or scrotal cyst, or residuals thereof.  The June 2003 service separation physical examination report notes a past medical history of a right inguinal hernia.  On an associated report of medical history, the Veteran endorsed a history of a rupture/hernia.  The reviewing military doctor noted that the Veteran had been hospitalized for right inguinal/scrotal hernia surgery in August 2000 with no sequelae.  

While the Veteran recently contended during the course of this appeal that the hernia was aggravated during service, see September 2012 written statement from the representative, such recent assertion is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence.  The June 2003 service separation physical examination report specifically notes a lack of sequelae associated with the right inguinal hernia and scrotal cyst repair.

Further, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

While, as a lay person, the Veteran is competent to relate injury, treatment, some symptoms that may be associated with a hernia and scrotal cyst, such as pain, under the facts of this case, neither the Veteran nor the representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting right inguinal hernia or scrotal cyst with residual surgical scar were aggravated by active service.  The Veteran's hernia and cyst disabilities are also medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Whether the Veteran's preexisting hernia and scrotal cyst residuals were aggravated by service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation.

Additionally, none of the post-service evidence reflects any aggravation during service of the preexisting right inguinal hernia and scrotal cyst residuals.  After separation from the second period of active service, a November 2006 medical evaluation board proceedings report with regard to the Veteran's National Guard service (three years after separation from active service) continued to note that the Veteran underwent a right inguinal hernia repair in August 2000 that was well-healed and without sequelae.  In the September 2007 VA examination reports, while noting some altered sensation in the medical aspect of the thigh below the right inguinal hernia repair scar and diminished sensation around the scar, the VA examiner noted that the right inguinal hernia repair and scrotal hydrocele removal had otherwise healed without residuals and does not indicate any worsening of the disabilities during service.  The May 2011 VA examination report notes that the August 2000 right inguinal and scrotal hernia repair had resolved without sequelae.  

As the Veteran's right inguina hernia repair and removal of a scrotal hydrocele with residual surgical scar were "noted" at service entrance, and the weight of the evidence indicates that they did not increase in severity during the second period of active service from September 2002 to August 2003, the weight of the evidence demonstrates no aggravation of preexisting right inguinal hernia and scrotal cyst residuals by service.  Because the evidence does not demonstrate worsening of the hernia and scrotal cyst residuals during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As there was a pre-existing condition noted upon entry and no increase in disability in service, the Board finds that entitlement to service connection is not warranted.


ORDER

Service connection for a left foot ganglion cyst, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

Service connection for a right inguinal hernia, status post right inguinal hernia repair is denied.

Service connection for a scrotal cyst, status post removal of scrotal hydrocele is denied.


REMAND

VA Treatment Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran reports that he underwent a Gulf War Registry examination in 1997 at the Johnson City/Mountain Home VA Medical Center (VAMC).  See March 2010 VA treatment record.  The Gulf War Registry examination report has not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records, to including the 1997 VA Gulf War Registry examination report.

Service Connection for Lumbar Spine, Right Elbow, Right Shoulder, Right Knee 
and 
Left Knee Disorders

The representative contends that the Veteran had no complaints about his lower back prior to the 2002 period of active service, reported back pain at the time of service separation in 2003, and reported slipped discs in February 2004.  The representative contends that this is strong evidence that the Veteran's back problems were incurred during active service.  The representative further contends that the Veteran had no chronic complaints about his knees prior to the 2002 period of active service and reported right knee pain in February 2004 (six months after service separation).  The representative contends that the altered gait, balance, and stance due to the right knee disorder subsequently caused the left knee disorder.  See September 2012 written statement.  

Lumbar Spine Disorder 

With respect to the claimed lumbar spine disorder, a July 2004 National Guard physical evaluation board report notes that the Veteran had chronic low back pain with L4/L5 and L5/S1 lumbar degenerative disc disease, but that the Veteran did not complain about back pain until his fit for duty examination.  The report notes that the lumbar spine disorder existed prior to service with no evidence of permanent service aggravation of the disorder.  

An August 2006 VA treatment record notes a past medical history of lumbar disc disease beginning in 2002 and lumbar spinal stenosis beginning in 2005.  The treatment record notes that an October 2005 MRI report revealed L4-5 and L4-S1 lumbar disc disease with spinal stenosis.  A November 2006 National Guard medical evaluation board report notes that the Veteran had chronic low back pain with lumbar degenerative disc disease with an approximate date of origin of 2000.  The report notes that the chronic low back pain existed prior to service.  The Veteran reported low back pain for five to six years that had progressively worsened.  

An April 2009 VA treatment record notes that an MRI report revealed lumbar spine degenerative joint disease.  An August 2011 VA treatment record notes that the Veteran reported lower back pain for approximately 10 years.  The May 2011 VA examination report is contradictory as to the reported onset date of the low back disorder - noting both that the back pain occurred during active service as well as an onset date of 1994 (two years after the Veteran's first period of active service).  

Right Shoulder and Elbow Disorders 

With respect to the right shoulder and right elbow disorders, an April 2003 service treatment record notes that the Veteran reported neck pain radiating to the right shoulder and down the arm.  An assessment of a right side trapezius strain was rendered. 

A September 2005 National Guard physical examination report notes that the Veteran's upper extremities were clinically abnormal with tenderness over the lateral elbow and with range of motion of the right shoulder.  A September 2006 hospital outpatient treatment record notes that the Veteran reported right elbow pain and associated paresthesia with the pain moving into the right shoulder and down the arm.  X-rays of the right elbow revealed a five millimeter fragmented enthesophyte of the posterior aspect of the right elbow associated with ulnar olecranon.  

A November 2006 National Guard medical evaluation board report notes mild tenderness to palpation about the medial aspect of the right trapezius muscle, tenderness to palpation about the radial aspect of the olecranon and later epicondyle, and a benign right shoulder exam.  A March 2010 VA treatment record notes that the Veteran reported a history of chronic neck, upper back, and right shoulder pain since November 2002.  The Veteran is separately service connected for right upper extremity radiculopathy.  See June 2013 rating decision. 

Right and Left Knee Disorders 

With respect to the right and left knee disorders, at the May 2011 VA examination, the Veteran reported dropping a five gallon container of "grease" on the right knee during service in 1990 and that the knee has continued to hurt since that time.  The VA examination report notes a bilateral abnormality in patellar tracking and a diagnosis of right knee degenerative joint disease.  

A May 1991 service treatment record notes that the Veteran injured his left knee and was put on a seven-day profile.  An October 2003 private treatment record notes that the Veteran was treated for a right knee sprain.  A February 2004 annual medical certificate review notes that the Veteran reported a torn ligament in the right knee.  An August 2006 VA treatment record notes that the Veteran reported right knee pain for the previous two weeks without injury.  X-rays revealed mild right knee degenerative joint disease.  An October 2006 VA treatment record notes that x-rays of the knees revealed osteophytic spurring to the superior aspect of the patella, unremarkable joint spaces, and old Osgood-Schlatter disease.  

A November 2006 National Guard medical evaluation board report notes that the Veteran had right knee patellofemoral syndrome that was not disqualifying.  Upon physical examination, both knees had a prominent tibial tuberosity due to a history of Osgood-Schlatter disease.  A July 2013 VA treatment record notes that the Veteran reported increasing pain in the left knee.  The treatment record notes that several x-rays of the knee reflected degenerative changes and old Osgood-Schlatter's disease.  

Further, generally with respect to all the claimed orthopedic disorders, the DD Form 214 from the Veteran's first period of service notes that the Veteran received the parachuting badge.  See also May 2011 VA examination report (noting that the Veteran was a mechanic and paratrooper with 64 jumps).

The Board finds it unclear from the evidence of record whether the Veteran has current right shoulder or elbow disabilities that are distinct from the service-connected right upper extremity radiculopathy.  Further, there is some evidence that the claimed lumbar spine, right shoulder, right elbow, right knee, and left knee disorders may be related to a period of active service.  As detailed above, the Board finds that there is some evidence of in-service injuries or symptoms that may be related to the claimed orthopedic disorders.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to the etiology of the claimed lumbar spine, right shoulder, right shoulder, right knee, and left knee disorders.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

Service Connection for Allergies 

Pursuant to the November 2012 Board remand instructions, the Veteran was afforded a VA examination in June 2013 to assist in determining the nature and etiology of the allergies, to include as secondary to the service-connected GERD.  The June 2013 VA examiner opined that the Veteran's diagnosed rhinitis and allergic rhinitis are not caused by or a result of GERD because the etiology of the allergies was immunologic, the Veteran never received care for allergies during a period of active service, and GERD has no role in the physiology of allergic rhinitis.  The VA examiner opined that the GERD neither caused nor aggravated the allergies.  

While providing rationale as to why the allergies were not caused by the service-connected GERD, the June 2013 VA examiner did not provide rationale for why the rhinitis/allergic rhinitis were not aggravated by the GERD.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the June 2013 VA examiner did not address the Medicine Net article referenced by the representative purporting to support the contention that GERD is known worsen rhinitis and sinusitis.  See September 2012 written statement from the representative.  

Finally, with respect to whether the claimed allergies were incurred in or caused by service, the VA examiner based the negative opinion, at least in part, on the inaccurate factual predicate that the service treatment records do not reflect any treatment or complaints of allergies during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  On the June 2003 report of medical history (in associated with service separation), the Veteran endorsed a history of sinusitis.  The reviewing military doctor noted a history of sinusitis and sinus headaches that were managed by over the counter decongestants and antihistamines.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the allergies.  38 C.F.R. § 3.159(c)(4); McLendon, at 83-86.  

Initial Rating for Cervical Spine Degenerative Disc Disease 

In Correia v. McDonald, 28 Vet.App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion was conducted at the most recent June 2013 VA examinations.  As such, the Board is remanding for further VA examination.     

Initial Rating for GERD

In November 2012, the Board, in pertinent part, remanded the issue of a higher initial disability rating for GERD to afford the Veteran with a VA examination.  Following completion of this remand instruction, the AOJ was directed to readjudicate the appeal, and, if the issue remained denied, issue the Veteran and the representative a supplemental statement of the case and allow appropriate time for response.  

Review of the claims folder reflects that, while a VA examination was obtained in June 2013, the AOJ did not readjudicate the issue of a higher initial rating for GERD or issue a supplemental statement of the case.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries, 22 Vet. App. 97.  This issue must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Accordingly, the issues of service connection for lumbar spine, right elbow, right shoulder, right knee, and left knee disorders and allergies and initial disability ratings in excess of 10 percent for cervical spine degenerative joint disease and GERD are REMANDED for the following action:

1. The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to cervical spine, lumbar spine, right elbow, right shoulder, right knee, and left knee disorders, allergies, and GERD, specifically any Gulf War Registry examination reports from 1997.

2.  Schedule VA examinations to assist in determining the etiology of any current lumbar spine, right elbow, right shoulder, right knee, and left knee disorders, the etiology of the currently diagnosed rhinitis/allergic rhinitis, and the current severity of the service-connected cervical spine disorder.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.    

A)  Lumbar Spine, Right Elbow, Right Shoulder, Right Knee, and Left Knee Disorders: 

The VA examiner should note all reported symptoms, and specifically state whether any of the Veteran's complaints are attributable to a known diagnosis.  The VA examiner should diagnosis all lumbar spine, right elbow, right shoulder, right knee, and left knee disabilities and then, based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), offer the following opinions with supporting rationale with respect to each disability:

Does the Veteran has currently diagnosed right shoulder or right elbow disabilities separate and distinct from the service-connected right upper extremity radiculopathy?

If so, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  

B)  Rhinitis/Allergic Rhinitis: 

Is it at least as likely as not (50 percent or greater probability) that the rhinitis/allergic rhinitis was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss the June 2003 report of medical history noting a history of sinusitis.

Is it at least as likely as not (50 percent or greater probability) that the rhinitis/allergic rhinitis was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected GERD?  In rendering the requested opinion, the VA examiner should note and discuss the article referenced in the September 2012 written statement purporting to support the contention that GERD is known to make rhinitis and sinusitis worse.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the rhinitis/allergic rhinitis prior to aggravation by the service-connected GERD.

C)  Cervical Spine Disability: 

The VA examiner should test the range of motion in active motion and passive motion, weight-bearing and nonweight-bearing for the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should note whether there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the cervical spine disability, to include any loss of range of motion due to pain or during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

3.  After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the issues on appeal, to include entitlement to an initial disability rating in excess of 10 percent for GERD.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


